Citation Nr: 1401549	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to an increased rating in excess of 30 percent for the period prior to March 18, 2009 and in excess of 90 percent from March 18, 2009 to August 4, 2010 for the service-connected right eye disability, to include as in combination with the currently nonservice-connected left eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1951 to January 1953.  

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007, November 2010, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The February 2007 rating decision denied service connection for left eye blindness.  In July 2010, the Board, in pertinent part, remanded the issues of entitlement to service connection for a left eye disability and entitlement to a higher rating for the service-connected right eye in combination with the nonservice-connected left eye disability.  The November 2010 rating decision, in pertinent part, granted a 100 percent disability rating for right eye blindness, with no light perception and (nonservice-connected) left eye with light perception only, effective August 4, 2010 (the date of the VA examination).  The March 2013 rating decision granted a 90 percent disability rating for right eye blindness, with no light perception and (nonservice-connected) left eye with loss of visual acuity/light perception only, effective March 18, 2009.  

In its July 2010 decision and remand, the Board found that the issue of entitlement to an increased disability rating for the service-connected right eye disability under 38 C.F.R. § 3.383 was reasonably raised when the Veteran filed a claim to reopen service connection for a left eye disability in September 2006.  The Board found that, notwithstanding that the Veteran referred to "service connection," the claim was for compensation for left eye disability based on both service connection of a left eye disability and application of 38 C.F.R. § 3.383.  The RO denied compensation in the February 2007 rating decision, and the Veteran perfected an appeal of that decision; therefore, the Board found that it properly had jurisdiction over both issues.  

In July 2010, the Board remanded the issues of entitlement to service connection for a left eye disability and an increased rating (in excess of 30 percent) for the service-connected right eye disability for further development.  In a November 2010 rating decision, the RO granted an increased disability evaluation of 100 percent for the Veteran's right eye, with no light perception and left eye with light perception only, effective August 4, 2010 (the date of the VA examination).  In a November 2010 written statement, the Veteran filed a "notice of disagreement" requesting an "earlier effective date" of September 29, 2006 (the date of the claim to reopen entitlement to service connection for the left eye) for the 100 percent disability rating.  In a March 2013 rating decision, the RO granted a staged disability evaluation of 90 percent for the service-connected right eye, with no light perception and left eye with loss of visual acuity/light perception only, effective March 18, 2009 (the date of the regulation change of 38 C.F.R. § 3.383).  In March 2013, the RO issued a statement of the case continuing the denial of an earlier effective date of September 29, 2006 for the 100 percent disability rating.  

The Veteran has continued to request that the "effective date" for the 100 percent disability evaluation for his service-connected right eye disability be an earlier date than determined by the RO.  Indeed, the Veteran has continued to refer to his contention as one seeking an "earlier effective date" and even submitted what purported to be a substantive appeal for the issue (April 2003).  Because the increased rating appeal for the service-connected right eye had already been perfected in April 2008 for the early stage of the increased rating period (prior to assignment of the 90 and 100 percent stages of the increased rating), which encompasses the question of whether a higher rating from 30 percent up to 100 percent should be assigned for the early stages of the rating, the Veteran's characterization of the issue as one for earlier effective date did not constitute an actual effective date appeal.  

Likewise, although the Veteran used the term "effective date" to express his disagreement with the date of assignment of the 100 percent stage of the rating appeal, his characterization of the issue as one for earlier effective date did not constitute an effective date appeal.  The Veteran only disagreed with the early stages of the increased rating period for which the 100 percent rating was not assigned.  Indeed, in the November 2010 "notice of disagreement" the Veteran contended that the effective date of the right eye should be September 29, 2006 (the date of the claim to reopen entitlement to service connection for the left eye).  In essence, the Veteran has contended that the increased rating for his right eye disability should be a 100 percent disability evaluation for the entire increased rating period.  

However, the Veteran timely expressed disagreement with the beginning of the stage of the 100 percent rating (the 30 and 90 percent stages).  Whether the disagreement is characterized in terms of disagreement with the denial of increased ratings in excess of 30 and 90 percent for the early periods of increased rating (whether increased ratings in excess of 30 percent for the period prior to March 18, 2009 and in excess of 90 percent from March 18, 2009 to August 4, 2010 are warranted), or as an "earlier effective date for the 100 percent rating," the legal effect is the same, and the analysis of when entitlement arose to the 100 percent rating is also essentially the same because the date entitlement arose is based on the evidence that shows the increase to 100 percent, including during the one year period prior to receipt of claim for increased rating.

For these reasons, the Board has recharacterized the issue on the title page and will conduct its analysis of the remaining aspect of the increased rating appeal, specifically, entitlement to a higher increased disability rating (evaluation) in excess of 30 percent for the period prior to March 18, 2009, and in excess of 90 percent from March 18, 2009 to August 4, 2010, for the service-connected right eye disability.  There can be no prejudice to the Veteran regarding the later styling of the issue as one for an earlier effective date for rating because the substance of the statement of the case and supplemental statement of the case adjudications were essentially a rating analysis for the early increased rating period; the same evidence would be weighed and considered in the same manner to resolve either the question of when the evidence showed that a 100 percent increased rating was warranted (when the 100 percent stage should begin) or the question of when entitlement arose to a 100 percent rating; and the result would have been the same (100 percent rating beginning on August 4, 2010) under either an increased rating or effective date analysis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  Id.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Pursuant to the July 2010 Board remand instructions, the Veteran was afforded a VA examination in August 2010.  The August 2010 VA examiner opined that the disorders of the Veteran's left eye were not caused by or a result of the Veteran's service and, in particular, were not caused by or a result of an injury to the eyes as a result of the carburetor explosion during service, based on the rationale that there was nothing in the Veteran's claims file that suggests there is any connection between any events or injuries in service and the current disorders of the left eye.  The VA examiner noted "simply put: no connection."  The VA examiner further opined that the Veteran's service-connected right eye disability had not caused or aggravated any left eye disorder because there is no problem of the right eye that influenced the conditions of the left eye.  The VA examiner noted that, while both eyes had retinal detachments, the common denominator is high myopia and not a linkage by cause and effect.  The VA examiner also noted that there was no connection between the disorders of the left and right eye other than the high myopia and retinal detachments, but that these happened independently in each eye and one does not aggravate the other.    

The Board finds that the August 2010 VA examination report, with regard to its direct service connection nexus opinion, is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  While the VA examiner stated that there was nothing in the Veteran's claims file to suggest any connection between any events or injuries in service and the current left eye disorders, this is directly contradicted by the evidence of record, specifically a September 2003 private opinion from Dr. L.E. and an August 2006 private opinion from Dr. W.R.  

In the September 2003 opinion, Dr. L.E. opined that, while there is no way of knowing with certainty, it is certainly possibly that the in-service injury of the carburetor backfiring into the Veteran's face could lead to the late complications the Veteran has experienced, including retinal detachments, glaucoma, and cataracts.  Dr. L.E. noted that the Veteran had no other risk factors for such problems, including no pre-existing myopia and no family history of myopia, glaucoma, or retinal detachments in any of the Veteran's seven siblings or two children.  In the August 2006 opinion, Dr. W.R. opined that, given that the Veteran had no myopia when he was in his 20s, it is probably a reasonable assumption that the original detachment in the left eye in 1978 was related to the trauma associated with the in-service carburetor explosion in 1952.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the current left eye disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Additionally, the August 2010 VA examination report notes that the Veteran brought a "volume of records" from Dr. L.E. that the examiner perused.  It is not clear whether the private records the August 2010 VA examination report refers to have been associated with the claims file.  The RO/AMC should contact the Veteran and provide him the opportunity to submit additional evidence from Dr. L.E. or authorize the release of information to VA for private treatment records from 
Dr. L.E. in regard to the left eye disability that have not already been associated with the claims file.  The RO/AMC should associate any additional private treatment records received with the claims file.  

As to the remaining claim, entitlement to an increased rating in excess of 30 percent for the period prior to March 18, 2009 and in excess of 90 percent from March 18, 2009 to August 4, 2010 for the service-connected right eye disability, to include as in combination with the currently nonservice-connected left eye disability, the Board finds it is inextricably intertwined with the claim for service connected for a left eye disability currently on appeal.  Consideration of the increased rating issue must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  The pending increased rating claim for the service-connected right eye is inextricably intertwined with the left eye service connection claim on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the right eye increased rating issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris, 1 Vet. App. at 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In brief, a hypothetical grant of the Veteran's pending claim for service connection for a left eye disability would directly affect the level of disability compensation available to the Veteran under 38 C.F.R. § 4.79.  Additionally, the Veteran is currently receiving a disability rating for the right eye based, in part, on his nonservice-connected left eye disorder under 38 C.F.R. § 3.383.  A hypothetical grant of the pending claim for service connection for a left eye disability would change the nature of the Veteran's current disability rating under the applicable law and regulations.  Accordingly, consideration of the issue of an increased rating for the service-connected right eye must be deferred until the issue of service connection for a left eye disability is decided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the left eye disability (and not already of record).  The RO/AMC should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  Specifically the RO/AMC should ask the Veteran to provide copies of the private treatment records by Dr. L.E. that he brought to the August 2010 VA examination or to authorize the release of information to the VA for the private treatment records identified by the August 2010 VA examination report.  All reasonable attempts should be made to obtain such records.

2.  Then, schedule the Veteran for a VA eye disorders examination to obtain an opinion as to the nature and etiology of any left eye disabilities.  The claims file should be made available to the examiner.  The examiner should conduct a full examination of the Veteran's left eye including central visual acuity and peripheral field of vision measurements and provide results.  The VA examiner should identify all disorders of the left eye.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any left eye disability was incurred in or otherwise caused by the Veteran's military service.  The examiner should provide a rationale and basis for all opinions expressed.  In providing the requested opinion, the examiner should specifically address the September 2003 private opinion from Dr. L.E. and the August 2006 private opinion from Dr. W.R.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



